Upon a motion to admit an application for naturalization, the court decided, that under the act of April 14th, 1802, [2 Stat. 154,J the registry required by the second section must have been made five years antecedent to the application. Because, as the term of the arrival of the alien is not required to beset forth in the report and certificate, and yet it is declared to be evidence of that fact, it can only be so by referring to the date of *1024the report itself. Besides this, the party must exhibit common law proof of the length of his residence in the United States, as also of the other matters mentioned in the third condition of the first section. The applicant offered to prove, by parol evidence, that he arrived in the United States more than five years ago, but the court thought this insufficient.